Title: James Madison to Lawrence T. Dade and Others, 29 June 1832
From: Madison, James
To: Dade, Lawrence T.


                        
                            
                                
                            
                            
                                
                                    
                                
                                29th. June 1832.
                            
                        
                        I have received, my friends, your letter of the 25. instant, inviting me, in behalf of a portion of the
                            Citizens of Orange, to be a guest at their proposed festive celebration on the 4th. of July. The respect we all feel for
                            that great anniversary would render the occasion of meeting them highly gratifying to me; but the very feeble state to
                            which I am reduced by a tedious indisposition, does not permit me to consult my inclinations. I avail myself therefore of
                            the alternative you suggest of substituting a sentiment; and I offer one which accords with the sensibility expressed by
                            the Committee, to the painful aspect given to our National Confederacy, by conflicting opinions on important questions
                            among its members.
                        "May the political discords in our Country, so grateful to the enemies, be speedily brought to a conclusion
                            that will inspire fresh confidence in the friends of our free institutions."
                        I pray the Committee to accept my acknowledgements for the terms, but too partial, in which they have
                            communicated the invitation, and to be assured of my sincere esteem and regard for them individually.
                        
                            
                                J. M.
                            
                        
                    